1                                                        United States District Judge Robert S. Lasnik

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT TACOMA
8
                                                        )
9    JULIE BURROWS,                                     ) CIVIL NO. 3:16-cv-005853
                            Plaintiff,                  )
10                                                      ) ORDER FOR ATTORNEY'S FEES
     v.                                                 ) PURSUANT TO 42 U.S.C. § 406(b)
11                                                      )
     COMMISSIONER OF SOCIAL SECURITY,                   )
12                  Defendant.                          )
13                                                      )
                                                        )
14
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
15
     Motion for Attorney Fees Pursuant To 42 U.S.C.§ 406(b), the Court having considered the
16
     contentions of Plaintiff and Defendant, good cause having been shown for entry of the Order,
17
     now therefore, it is hereby
18
            ORDERED that Plaintiff’s attorney Amy Gilbrough is awarded an attorney fee of
19
     $9,900.00 pursuant to 42 U.S.C. § 406(b). Plaintiff’s attorney has already received a fee under
20

21   the Equal Access to Justice Act of $3,259.22. Social Security is directed to send a net fee of

22   $6,640.78 to Plaintiff’s attorney, minus any applicable processing fees as allowed by statute.

23          Dated this 3rd day of October, 2019.
24                                                        A
                                                          ROBERT S. LASNIK
25                                                        United States District Judge
                                                                    Elie Halpern & Associates, P.S.
                                                                    1800 Cooper Pt. Road SW, Bldg. 19
     ORDER FOR ATTORNEY'S FEES PURSUANT TO                          Olympia, WA 98502
     42 U.S.C. § 406(b) [«F494»] - 1                                (360) 753-8055
